Citation Nr: 1612374	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  14-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the appellant's claim for entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.  § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant was legally married to a man who was not the Veteran in April 1982.  The appellant and her spouse were separated in August 1982. 

2.  The Veteran and the appellant cohabitated since 1996, however, the Texas state law provides that a common law marriage may not be established prior to a divorce.  

3.  The Veteran died in December 2010 and the appellant's divorce was finalized in November 2011.  Therefore, a common law marriage could not be created before the Veteran's death in December 2010.  





CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.54, 3.1000 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, these duties need not be considered when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  As discussed below, even accepting the facts as stated by the appellant, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to recognition as a surviving spouse for the purposes of establishing entitlement to VA death benefits.  Therefore, VA's duties to notify and assist are inapplicable and need not be considered with regard to the issue on appeal.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004). 


II. Analysis

The appellant seeks recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits.  Specifically, she argues that she was the common law wife of the Veteran at the time of his death in November 2011.  

A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant is a "surviving spouse".  38 C.F.R. § 3.54(a) and (c); 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

In order to be a surviving spouse, the appellant's marriage must be valid under the law of the place where resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j); Burden v. Shinseki, 727 F.3d 1161 (Fed. Cir. 2013) (Under 38 U.S.C. § 103(c), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage.").

Here, the evidence shows that the appellant was first married to a man, who was not the Veteran, in April 1982, and that she separated from her husband in August 1982.  She claims that she became the common law wife of the Veteran in 1996 and that they cohabitated from that time until the Veteran's death in December 2010.  In support of her claim, the appellant provided a copy of a November 2011 divorce decree showing that her 1982 divorce is final.  

The state of Texas, where the Veteran and the appellant resided, recognizes common law marriages.  The elements of a common law, or informal, marriage are: (1) a man and woman agreed to be married; (2) after the agreement they lived together in Texas as husband and wife; and (3) they represented to others in the state that they were married.  See Tex. Fam. Code Ann. § 2.401.  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).

In Texas, after divorce, parties could enter into a common-law marriage if it were found that all statutory requirements for establishing common-law marriage had been met.  Daniel v. Daniel, 676 S.W.2d 666 (Tex.App. 9 Dist. 1984).  

As to whether the appellant meets these elements is not material to the outcome of her case.  The fact remains that the appellant was legally married to another man from April 1982 to November 2011.  The November 2011 divorce decree conclusively establishes that her divorce was only finalized after the December 2010 death of the Veteran.  

As this discussion illustrates, the law and regulations concerning recognition as the surviving spouse of a Veteran for the purposes of establishing entitlement to VA death benefits are very specific.  The Board appreciates the appellant's belief that she should be entitled to the benefits because she deemed herself to be the common law wife of the Veteran at the time of his death.  The Board, however, has no authority to act outside the constraints of the statutory and regulatory criteria.  

In summary, the appellant was legally married until November 2011 under the law of the state of Texas.  A common law marriage could not have been created prior to the date of that divorce, which occurred after the death of the Veteran in December 2010.  As such, the appellant's claim for entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits, is denied.  


ORDER

Entitlement to recognition as the Veteran's surviving spouse for the purposes of establishing entitlement to VA death benefits is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


